DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11 and 20 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for " training a machine learning model using the training data, the machine learning model takes a plurality of pixels as input and assigns, to each pixel in the plurality of pixels, the person pixel identifier or the background pixel identifier; executing the machine learning model with respect to a plurality of frames in a recorded video to generate, for frames in the plurality of frames, respective binary masks, a binary mask for a frame from the plurality of frames indicating pixels assigned the person pixel identifier and pixels assigned the background pixel identifier; generating a profile video by using the respective binary masks to replace, in the plurality of frames, pixels assigned the background pixel identifier with pixels of a previously stored background image; and embedding the profile video in a profile web page of the user in the online connection network system” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Koukoumidis et al. US 11/245,646 discloses a method includes, by one or more computing systems, receiving, from a client system associated with a first user, a first user input from the first user, identifying one or more entities referenced by the first user input, determining a classification of the first user input based on a machine-learning classifier model, generating several candidate conversational fillers based on the classification of the first user input and the one or more identified entities, wherein each candidate conversational filler references at least one of the one or more identified entities, ranking the candidate conversational fillers based on a relevancy of the candidate conversational filler to the first user input and a decay model hysteresis, and sending instructions for presenting a top-ranked candidate conversational filler as an initial response to the first user..--Abstract, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-19 and 20 are allowed.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481